DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 11/30/2021 has been entered. Claims 1-18 remain for examination. 


Allowable Subject Matter
Claims 1-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The amendments and arguments regarding claims 1 and 18 filed on 11/30/2021 are considered persuasive. Accordingly, the prior art fails to disclose: 
i.  Ultra-low-profile triaxial low frequency antenna for integration in a mobile phone as recited in claim 1, comprising: 
a magnetic core, made of a soft-magnetic non-electro conductive material, including four corner protuberances defining two orthogonal winding channels around the magnetic core; 
X-winding (DX), Y-winding (DY) and Z-winding (DZ) of conductive wire orthogonal to one another wound around X-axis, Y-axis and Z-axis (X, Y, Z) orthogonal to each other surrounding said magnetic core, the X-winding (DX) and the Y-winding (DY) being arranged in said two winding channels of the magnetic core and the Z-winding (DZ) being arranged surrounding the four corner protuberances, such that when an electromagnetic field cross over the mentioned X- Y- and Z-windings (DX, DY, DZ), an electric potential is generated between each wire ends; 
a side of the magnetic core facing the first soft-magnetic sheet and the first soft magnetic sheet; and 
the first soft-magnetic sheet has a size in the [[Z-]] X- and Y- axis directions that covers the Z- winding DZ providing a limiting edge for the Z-winding (DZ); so that an increase of the sensitivity of the Z-winding (DZ) and a reduced thickness of the antenna in the Z-axis (Z) direction are obtained.

ii. Ultra-low-profile triaxial low frequency antenna for integration in a mobile phone, including:  
a magnetic core, made of a soft-magnetic non-electro conductive material, defining X- axis, Y-axis and Z-axis (X, Y, Z), orthogonal to each other, the magnetic core including there around two orthogonal winding channels, one around the X-axis and one around the Y-axis, delimited between four corner protuberances of the magnetic core; 
an X-winding (DX) of conductive wire wound around the X-axis, surrounding the magnetic core and arranged in one of the two orthogonal winding channels; 
a Y-winding (DY) of conductive wire wound around the Y-axis, surrounding the magnetic core and arranged in the other of the two orthogonal winding channels; 
a Z-winding (DZ) of conductive wire wound around the Z-axis, surrounding the four corner protuberances of the magnetic core;  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THIEN M LE/Primary Examiner, Art Unit 2887